Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ filing of the amendments, terminal disclaimer and IDS dated 03/22/2022. Claims 1-118, 137-140 have been cancelled. Claims 119 and 136 has been amended. For the sake of compact prosecution the examiner discussed allowable subject matter with Attorney Evan Davey on 4/20/2022. Atty. Davey agreed to the amendments on 4/22/2022. Claims 119-133, 135-136, 141-148, 150-153, 155, 156 and 158 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Davey on 4/22/2022.
The application has been amended as follows: 
1. In claim 119, line 10 after ‘ester once daily’ INSERT, 
“wherein the hyperkinetic movement disorder is chorea”.
2. In claim 135, line 1, after ‘of claim’, DELETE ‘134’ and INSERT ‘119’               
(to change claim dependency to claim 119). 
3. In claim 141, line 12 after ‘2-yl ester’ INSERT, 
“wherein the hyperkinetic movement disorder is chorea”.
4. In claim 150, line 1, after ‘of claim’, DELETE ‘149’ and INSERT ‘141’               
(to change claim dependency to claim 119).

5. In claim 151, line 20 after ‘after one week’ INSERT, 
“wherein the hyperkinetic movement disorder is chorea”.
6. In claim 155, line 1, after ‘of claim’, DELETE ‘154’ and INSERT ‘151’               
(to change claim dependency to claim 119).

7. In claim 156, line 12, after ‘the patient’, INSERT,
“wherein the hyperkinetic movement disorder is chorea”.
8. In claim 158, line 1, after ‘of claim’, DELETE ‘157’ and INSERT ‘156’               
(to change claim dependency to claim 119).

9. DELETE claims 134, 149, 154, 157.

			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method claims include treating a hyperkinetic movement disorder, chorea in a patient who is a poor metabolizer of CP4502D6 (CYP2D6) comprising administering therapeutically effective amount of (S)-2-amino-3-methyl- butyric acid (2R,3R, 11 b R)-3-isobutyl-9,10-dimethoxy-1,3,4,6,7,1 lb-hexahydro-2H-pyrido[2,1- a]isoquinolin-2-yl ester (valbenazine) and pharmaceutically acceptable salts thereof in an amount of about 40 mg. Valbenazine the VMAT2 inhibitor is known in the art for movement disorders. Tetrabenazine approved for tardive dyskinesia involves multiple dosing required for CYP2D6 genotypng, and 50 mg/d with significant tolerability issues. A skilled artisan would not have predicted that a CYP2D6 poor metabolizer patients would be suitable for treatment with valbenzaine as the prior art do not teach that the active metabolite of valbenazine is even metabolized by CYP2D6. The specification discloses clinical evidence that CYPD26 poor metabolizer show about 1.7 times greater exposure of the active metabolite of valbenzaine. A person of ordinary skill in the art would have not found it obvious to use valbenazine (prodrug of tetrabenazine) would be effective with once daily 40 mg of valbenazine in specific patient population, P4502D6 poor metabolizer for the treatment of chorea as claimed. Thus the instantly claimed methods are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627